Spratley, J.,
delivered the opinion of the court.
The proceedings in this cause were instituted by Honora E. Toppin and S. F. Toppin against Susan B. Falls and others to obtain a partition or sale of the lands of which Frances V. Kelly died seized and possessed, situated in the city of Harrisonburg, Virginia. The cause was regularly matured as to all parties, including two infant defendants and a soldier in the United States Army.
The court being satisfied that partition in kind could not *844be had, sale of all of the described lands was ordered. Included were the three contiguous lots of land here involved, described as Lots 1, 2, and 3. Lot number 1 was improved by a frame dwelling house and lots 2 and 3 by a three-story brick building and some wooden sheds. The brick building was under lease to the Carver Produce Company, which was engaged in buying and selling poultry and eggs and in processing chickens and turkeys for large city markets. The three lots adjoined property occupied by the City Produce Exchange, a business establishment of similar character.
L. B. Yates, a real estate agent for eighteen years in the city of Harrisonburg, after testifying that he was familiar with the property in question, having recently inspected it, appraised lot number 1, with its improvements, as having a value around $2,000, and lots 2 and 3, with the brick building thereon, as worth between $11,000 and $12,000.
J. W. Hess, a real estate broker, in business in the same city for fifteen years, testified that he had recently made an examination of the properties, and he valued lot number 1 at $1,800, and lots 2 and 3, with improvements thereon, at $12,000.
The fair monthly rental value of lot number 1 was placed at between $17.50 and $20 a month, and of lots 2 and 3 about $100 a month.
George S. Hamsberger and Ward Swank were appointed commissioners, and directed, after having given bond with surety in the sum of $15,000, to make sale of all of the lands of which Mrs. Kelly died seized and possessed in Harrisonburg, at public auction to the highest bidder. After advertising the sale, in a lengthy advertisement containing descriptions of the properties and the terms and conditions of sale, pursuant to the provisions of the decree, to-wit, twice a week for two weeks in a newspaper published in the city of Harrisonburg, the commissioners offered all the properties for sale on June 26, 1943, at which sale lots 1, 2, and 3 were sold to William G. Stroh and Simon J. Lapof, the appellees, for $17,900, the last and highest bid therefor. The plant *845fixtures and equipment in the brick building, being owned by the tenant, were specifically excluded from the, sale.
On June 30, 1943, the commissioners filed their report of sales, in which they stated that the bidding for lots 1, 2, and 3 started at $9,500. They reported that they considered all of the lands “well sold,” and recommended the confirmation of the sales.
On July 8, 1943, Nathan Schweitzer tendered an upset bid of $23,000 for lots 1, 2, and'3. He asked that the sale to the appellees be not confirmed, on the sole ground that the price obtained at the sale was inadequate, in view of the value of the building and its equipment to the poultry business, especially his business, under wartime conditions and restrictions. No charges were made that it was insufficiently advertised, unfairly conducted, or vitiated by fraud. He prayed that, in the event his bid was not accepted, the bidding be reopened at $23,000, and the lots sold to the highest subsequent bidder. As evidence of his good faith, he tendered a certified check in the sum of $8,000. His petition was filed and notice of a hearing thereon duly given.
The owners of the property filed answers, including the infant and soldier defendants, who answered by their duly appointed guardian ad litem and attorney, respectively. Each prayed that the petition be treated as an exception to the report of the sale of the special commissioners.
On July 20, 1943, evidence in support of the petitiop was heard ore terms before the chancellor.
Schweitzer, a resident of the city of New York, testified that he had been engaged there in the dressed poultry business for fifty years, supplying hotels, restaurants, the government, and railroads; that he obtained a large amount of his product from Harrisonburg and Rockingham county, Virginia, purchasing both from the Carver Produce Company and the City Produce Exchange, in the relative proportion of 60% and 40%; that he handled in one week in the fall of 1942, over a quarter of a million pounds of turkey from that area; that he was familiar with both companies and with the properties on which they operated; that on *846June 28, 1943, while in New York, he learned, through a long distance telephone conversation with H. H. Weaver, manager of the City Produce Exchange, that the premises occupied by the Carver Produce Company had been sold two days before for $17,900; that he had not known prior thereto that the property was to be offered for sale; that he thought the sale price was inadequate, in view of existing conditions in the poultry industry by reason of the present emergency, the. importance of Harrisonburg and Rocking-ham county in the poultry business, and the fact that the property was well adapted to the conduct of the poultry business; that it was very essential to his business to secure poultry from that area, using this language: “This building is very essential to us in securing a lot of supplies, especially turkeys, from this territory, as there are very few dressing plants in the country;” that he owned no poultry dressing plants; that he purchased dressed poultry from a number of producers in Harrisonburg and Rockingham county; that he. knew nothing about real estate values in either that city or county; that the building and plant were especially valuable to him because he could not build a new plant like it' for $23,000, nor get the necessary machinery and ice boxes because of scarcities and priorities; and that the City Produce Exchange was unable to supply his needs and he was unable to buy from the appellees, who were themselves engaged in the live poultry business in New York City.
The appraisers were recalled and they testified that they had no knowledge of the needs of the poultry business nor of the peculiar value of the property to one who could use it in connection therewith, under present conditions, and consequently they had not taken such matters into consideration when they made their appraisements.
Hess, however, said that he knew the property in question was used as a poultry processing plant and that Harrison-burg and Rockingham county were known throughout the country as a great poultry producing area; that the appraisement he had placed upon the property before the sale represented a fair market price therefor; and that “Except *847for somebody who, for some reason, wanted to pay more than the normal, price for the property,” the value that he had given in his appraisement was still a “fair, normal price.”
Yates, when asked if the property did not sell at a fair price, said, “I have no doubt it did.” He further said “It never entered my head what value the properties might have to someone in New York engaged in the poultry business,” and if it had, he “probably” would have increased his appraisement.
S. F. Toppin and his wife, Mrs. Honora E. Toppin, were part-owners of the property. Mr. Toppin was present at the sale and made the next highest bid of $17,800. He said that if he had known that there were persons of the type of Schweitzer interested in the property, he would have offered more.
Russell Eagle, another witness, a poultry dealer, testified that on the following Monday after the sale, in a conversation with Stroh and Lapof about their bargain, he was told by Stroh that they were “prepared” to make the property bring $30,000,—“because they wanted it, I guess.”
One of the commissioners testified that, while he thought the property brought an “unusually good price as a local proposition, based on its rental or other general values, local values,” he was unaware of the “extra value” of the property brought about by the conditions mentioned.
There were at least four bidders present at the sale, including Toppin and Carver of the Carver Produce Company, all of whom were financially able to purchase the property. Toppin and Carver actually bid on the property. There was also present H. H. Weaver, the manager of the City Produce Exchange.
The highest bid was received at an open judicial sale, duly advertised, fairly conducted, and with spirited competition. The evidence presents no question or suggestion of fraud, sharp practice, mistake, accident, or misconduct, either in the proceedings or in the advertisement and conduct of the sale.
The real and controlling question for our decision is whether the sum of $17,900 is a grossly inadequate price *848for the property. Reliance is based solely on an upset bid, approximately 28% greater.
We have, on many occasions, considered the principles governing the acceptance or refusal of upset bids in judicial sales. From the decided cases, certain guiding principles have been stated time and time again. Those principles set out, in the following cases, the general doctrine which has become the settled law in this State.
In First Nat. Bank v. Wright, 153 Va. 429, 150 S. E. 255, we reversed the trial court for accepting a final upset bid increasing the amount of the bid of the purchaser at the original-sale from $7,000 to $10,500, a 40% increase. There Judge Campbell, now Chief Justice, said:
 “The fact that the land at a resale brought a substantial sum in excess of the sum realized at the first sale is not conclusive of the question that the land in the first instance sold for an inadequate price. The burden of showing that the original bid is grossly inadequate is upon those who allege it.”
In Dunn v. Silk, 155 Va. 504, 155 S. E. 694, 71 A. L. R. 667, a resident of New York put in an upset bid of $23,100 for a valuable' tract of land in Bath county, sold in a partition suit at public auction for $21,000. In this case Mr. Justice Holt reviewed many of the earlier cases, and the course of the decisions with respect to the effect of upset bidding in judicial sales. The conclusions which we there reached may be briefly stated as follows:
“A sale will not- be set aside for mere inadequacy of price unless.that inadequacy be so gross as to shock the conscience, or unless there be additional circumstances against its fairness.
“When inadequacy of price is alone relied upon to support an upset bid, where the sale was fairly held, it should not be received unless it affirmatively appears from the evidence that the inadequacy was gross.”
While the object of a sale is to secure the best price for the property, this must be accomplished “by the establish*849ment of and adherence to rules which will inspire confidence in the stability of judicial sales.”
“Public bidding should be encouraged and not chilled. Certainly it would not be fostered were it known that the successful bidder would take nothing but the right to bid again at another sale.
“ ‘The highest bid at an open judicial sale, fairly conducted, after full notice, in the face of such competition as can be attracted, is a fair and just criterion of the value of the property at that time. After-stated opinions, affidavits of under-value and the like are regarded with little favor, and are entitled to little weight in comparison with the fact established by the auction and its results.’ ” NitroPhosphate Syndicate v. Johnson, 100 Va. 774, 42 S. E. 995; Benet v. Ford, 113 Va. 442, 74 S. E. 394.
A confirmation of a sale is a matter within the sound judicial- discretion of the court, in view of all the circumstances, and sales fairly made should not be set aside merely because the purchaser has gotten a good bargain. There must be due regard to the rights and interests of all concerned.
“The settled principles governing judicial sales in cases like this are applicable alike to infants and adults and have never been disturbed by this court because infants were interested in the subject matter of the sale.” Shultz v. Hughson, 134 Va. 497, 114 S. E. 591; Sterling v. Trust Co., 149 Va. 867, 141 S. E. 856.
In Keyser v. Federal Land Bank, 169 Va. 368, 193 S. E. 489, where an upset bid represented an increase of 32% over the original sale price, Mr. Justice Gregory reviewed the authorities and expressly approved the foregoing principles.
In Chandler v. Chandler, 174 Va. 95, 5 S. E. (2d) 523, property appraised at $6,000 had been sold at public auction for $3,050. An upset bidder offered $4,000, an increase of 30%. In Prettyman v. Chandler, 174 Va. 99, 5 S. E. (2d) 521, a farm appraised at $8,100 was sold at public auction for $3,550. An upset bid was offered in the sum of $3,-*850932.50, which was increased to $4,082.50, and later to $4,100, a final increase of 15%.
In each of these last two cases, Mr. Justice Hudgins, in opinions reversing the trial court, for refusing confirmation of the original sales, specifically referred to and expressly approved the principles stated in the foregoing cases.
The facts in this case are clear, simple and undisputed. The legal principles are not complicated. The necessities of an upset bidder furnish the principal ground for asking that the sale to the appellees be not confirmed. Opposed to this is every sound and logical reason supporting the stability of a judicial sale where an adequate price has been obtained under proper conditions surrounding the sale.
Schweitzer admits that he does not know the market value 'of the property. He is willing, however, to pay a larger price than the one obtained at. the sale because of the-peculiar situation which confronts him. It is natural that the owners of the property desire all they can get for it. Unexpected wealth is as welcome as Santa Claus.
Harrisonburg is a great poultry producing center. It is the site of' an annual “Turkey Festival,” which it advertises at home and abroad. It would reflect upon the intelligence of the bidders and persons present at the auction sale to hold that they were unconscious of the importance of Harrison-burg as such a center. They were not unaware of the increase in demand and price for poultry products. No subject in America is more widely discussed than the rationing of food and the results thereof. That the bidders were cognizant of the unusual conditions is evidenced by the fact that property appraised at $14,000 sold for $17,900. None of the bidders, including the tenant of the property who owned the plant equipment, and a part-owner of the property, thought it advisable to offer more.
It is significant that the appraisers, when recalled, were not asked or required to give a new estimate of value or state whether the auction price was inadequate or grossly inadequate. Of course, they knew an increased price could be obtained for the property after the filing of the upset *851bid; but that was a subsequent development, which may not have arisen if there had been no sale.
It is doubtless true that neither the appraisers nor the commissioners knew of the peculiar interest of the appellant in the property nor of its peculiar value to his business. There was no reason why they should know. He did not own such a plant for processing poultry. Not until he discovered that a sale of the property had been made to persons from whom he was unable to obtain dressed poultry did he become interested in its purchase for use as such a plant. It is not difficult to imagine his position if the property had been bought by Carver or by someone who would have continued his source of supply. The necessity of protecting his source of supply apparently did not arise until the property passed to other hands.
The construction which the witness, Eagle, placed upon the statement attributed to Stroh bares the whole situation as between the appellant and the appellees. Each desired the property for reasons peculiar to his business, and was willing to go far to accomplish his desire.
The necessities of sellers or buyers often affect the sale price of property; but they do not create a true test of its fair, normal, material value. Property which one is forced to sell at any price frequently brings less than its real value. Property which one buys through necessity often brings more than its real worth.
If the necessity of the appellant was brought about as a result of the sale to another, it cannot be said that the value of the property before the sale was affected thereby.
'It may not be out of the way to observe here that if the owners had contracted to sell the property on June 26th for $17,900, they would have been held to their contract, even though Schweitzer might have offered them twice as much on June 27th. If the government had offered $100,000 on June 28th, because it needed the property for its peculiar and special purposes, that would not have changed its value as of June 26th.
Courts are not required to get the last dollar value out *852of property. They must see that it is sold for an adequate price. In the exercise of their discretion, they may refuse to confirm a sale where the price is grossly inadequate. It is not their function to act as arbitrators in cases of business rivalry, or as agencies to satisfy the necessities or whims of an upset bidder. Spite, malice, or newly formed personal interests are not allowed to upset the rule of public policy which dictates stability of public sales.
A learned, able, and experienced judge heard the witnesses testify. By reason of that advantage and his situation as the local judge, he was further qualified to pass upon the questions involved. In the exercise of the sound judicial discretion with which he was charged, he refused to accept the upset bid, and we are of opinion that, upon the facts and the law applicable, he did not abuse his discretion. The decree of the trial court must be affirmed.

Affirmed.